The jury were instructed, in substance, that the defendants were bound, under their contract of employment, to possess that degree of skill in surgery in the treatment of the plaintiff's injured arm which is ordinarily possessed by those engaged in the same profession. The skill of the average physician and surgeon *Page 207 
was made the standard or test by which the jury were to determine the material question, whether the defendants had the knowledge, experience, and skill which the law requires a person to have, who represents himself to be a qualified surgeon and assumes upon request to render surgical assistance in a particular case.
The requested instruction, which was denied subject to the defendants' exception, made the necessary degree of skill of the defendants to depend upon the average or ordinary skill of physicians practicing in localities similar to Plymouth and Ashland, where the defendants lived and practiced their profession. Under the charge as given, the rule which the jury were required to apply was that the defendants must have the average skill of the profession generally, without limitations as to locality, while the rule contained in the request was that the defendants' competency as surgeons is to be determined by the average skill of practicing physicians or surgeons in similar localities. Although the word "physicians" is alone used in the request, it is evident that it was intended to include those members of the profession who practice surgery in connection with the general treatment of diseases; and the request limits the inquiry to surgeons or physicians whose practice includes cases requiring surgical attention, like the plaintiff's. "Practicing in the same line in similar localities" means, as applied to this case, the practice of surgery in country towns whose general characteristics, as to location, size, industries, and population, are substantially similar to those where the defendants assume to practice. The phraseology of the request, though open to some verbal criticism, is not so obscure or ambiguous as to mislead the jury, when considered in connection with the evidence and the circumstances disclosed by the case.
The question raised by the exception is not a merely fanciful or academic one. Expert proficiency in performing difficult surgical operations is not ordinarily possessed by the country doctor, for the reason that such cases do not often occur in his practice. His opportunities for experience and observation are much more limited than those of physicians and surgeons practicing in large cities where surgical operations are of frequent occurrence. While his professional education and knowledge of the books may be extensive, he is necessarily deficient in that expert skill which can only result from practical experience. Devoting himself to the ordinary practice of a rural community, he is necessarily deprived of that acquired skill which he might have attained if he had practiced his profession *Page 208 
in a large and densely populated community. The degree of skill, therefore, which he can reasonably be assumed to possess, as a general rule, must be measured and determined by a due consideration of the limited opportunities afforded in the same or similar communities, and not by the greater and dissimilar opportunities existing in larger and different communities. It would be unjust to hold him to that degree of professional ability which his environment prevents him from possessing.
On the other hand, it would be equally unjust to the plaintiff in a malpractice case to permit the jury to measure the defendant's skill by the average of professional ability found to exist in other communities affording less opportunity for practice in a given medical line than the defendant's locality affords. As in the former case the standard is too high, in the latter it would be too low. In neither case would it work out substantial justice.
It may be claimed that all inequality is avoided by adopting the rule announced by the court in the charge: that the defendants are bound to possess "that reasonable degree of learning, skill, and experience which is ordinarily possessed by those engaged in the same business or profession," or that "the duty which the law imposed upon them was that they did possess the learning, skill, and experience of the average physician and surgeon engaged in the profession of surgeons." But it is apparent that upon principle this is an unsatisfactory and impracticable test. It restricts the jury to no locality in the attempt to find the average skill of the profession in surgery. It is impracticable because of the difficulty, not to say impossibility, of determining the average skill of the medical profession as a body in the treatment of a given case. In view of the facts that different schools of medicine often employ radically different methods of treating the same disease, that the practice followed in one school would often be strong evidence of negligence if resorted to by a member of another school (Spead v. Tomlinson, 73 N.H. 46, 51), and that practitioners in one locality have opportunities for experience in treating certain diseases and bodily injuries which are almost entirely wanting in other localities, the extreme difficulty of ascertaining the average skill possessed by all physicians is apparent. Such a rule is unlimited, and, because it is unlimited, it is too indefinite to be of any real service to the jury in ascertaining whether a defendant possesses the average skill required. The field of inquiry must be restricted. Some reasonable territorial limit must be recognized, if the law is to furnish a rule that is just to the parties *Page 209 
and useful to the triers of the fact. As no limit was prescribed, the instruction given by the court was of little assistance to the jury, and was as liable to result in their finding a standard that is clearly too high as in one that is too low. The logical result is perhaps the same as it would be if no instruction upon the point were given.
But if they are instructed, that the average skill and ability of surgeons in active practice in communities affording opportunities for professional observation and experience of a character similar to those afforded by the town or district where the defendant practices his profession, is the standard, it is apparent that justice to both parties under their contract will be secured. The implied agreement of the surgeon is that his surgical knowledge and experience is at least equal to that of the average surgeon practicing in the same or similar localities — not to that of the average of surgeons practicing in dissimilar localities. It must be assumed that the parties had this distinction in mind; and it must also be assumed in any reasonable construction of their contract that they did not have in mind a general average of professional ability, in regard to which neither could have had any definite information. They did not make a contract, a material part of which neither contemplated or understood, and which it would be impractical for a jury to apply. "Such a finding would be contrary to what the evidence shows the parties understood, or could understand, at the time of entering into the contract; and the law will not imply an undertaking which a jury could not reasonably find from the evidence." Spead v. Tomlinson, 73 N.H. 46, 52.
In Leighton v. Sargent, 27 N.H. 460, the question of the legal qualifications of a surgeon in a suit against him for malpractice was carefully considered, and it was decided (p. 469) that he agrees "that he possesses that reasonable degree of learning, skill, and experience which is ordinarily possessed by the professors of the same art or science, and which is ordinarily regarded by the community, and by those conversant with that employment, as necessary and sufficient to qualify him to engage in such business." Upon the subsequent transfer of the case after a second trial, the court say (31 N.H. 119, 132): "One important question involved in the trial related to the degree of skill possessed by the defendant as a surgeon. The fact essential to be proved was that he was as skillful as surgeons generally in the section of the country in which he practiced, or, in other language, that his skill was equal to the ordinary skill of the members of the profession in practice." *Page 210 
The locality doctrine was here expressly recognized and enforced. There is no intimation that the average skill of the entire profession of the state or country was regarded as the test. The professional ability referred to was the ability ordinarily found to exist among physicians and surgeons "in the section of the country in which" the defendant practiced.
It is probably true that in some cases this rule literally applied might restrict the inquiry to a too narrow territory. The defendant's actual practice might be confined to a single town where no other physician practiced, and in such a case necessarily no comparison could be made. He alone would furnish the test of his own skill — an evident absurdity. "It seems to us that physicians or surgeons practicing in small towns, or rural or sparsely populated districts, are bound to possess and exercise at least the average degree of skill possessed and exercised by the profession in such localities generally. It will not do, as we think, to say that if a surgeon or physician has exercised such a degree of skill as is exercised in the particular locality in which he practices, it will be sufficient." Gramm v. Boener, 56 Ind. 497, 501. For similar reasons a similar rule is followed in numerous cases. Trembley v. Kimball, (Me.) 77 Atl. Rep. 405; Hathorn v. Richmond, 48 Vt. 557; Willard v. Norcross, 81 Vt. 293; Small v. Howard, 128 Mass. 131; Bigney v. Fisher, 26 R. I. 402; Lawson v. Conaway,37 W. Va. 159; Thomas v. Dabblemont, 31 Ind. App. 146; Hitchcock v. Burgett, 38 Mich. 501, 512; Pelky v. Palmer, 109 Mich. 561; Whitesell v. Hill, 101 Ia. 629; Dunbauld v. Thompson, 109 Ia. 199, 203; Burk v. Foster,114 Ky. 20; Dorris v. Warford, 124 Ky. 768; Stew. Leg. Med., s. 87; 1 Wit. Beck Med. Jur. 79. There are other cases that seem to confine the rule as to comparative skill to the vicinity in which the defendant practiced (Pike v. Honsinger, 155 N.Y. 201; Gates v. Fleischer, 67 Wis. 504), but it is probable that the distinction above discussed was not pressed by counsel and may not have been considered. In fact, in some cases the distinction might be of little or no use, as where the defendant resides in a city where presumably there are many other practicing physicians (Pelky v. Palmer, supra), but its general validity and usefulness is apparent both upon principle and authority.
The foregoing authorities, of course, fortify and establish the principle that a country physician is not bound as a matter of law to possess the professional qualifications found by taking the general average of skill of the entire profession. In McCandless v. McWha, *Page 211 
22 Pa. St. 261, which is often referred to in the books, the question under the charge was in effect whether a physician warrants a cure, and it was held that he is only bound to use "reasonable skill and diligence, . . . such as thoroughly educated surgeons ordinarily employ" (p. 268). While the language of the opinion might involve a comparison of the skill of the entire profession, that point was not discussed and the case cannot be regarded as a clear decision upon it.
It is argued in behalf of the plaintiff that it does not appear whether the average skill of the profession as a body is higher than that of physicians practicing in localities similar to Plymouth and Ashland, and that in the absence of such a finding it cannot be said that the defendants were harmed by the exclusion of the requested instruction. On the other hand, there is nothing in the case to indicate that it is lower. The court cannot take judicial notice of the fact and declare it to be one way or the other. If the requested instruction ought to have been given as a proposition of law, the fact that it was not given authorizes the presumption that the error was not merely harmless, unless the case discloses some fact clearly indicating that the defendants were not prejudiced by it. Having succeeded in showing that error was committed by the ruling of the court, which upon one view of the case may have misled the jury, the defendants were not obliged to go further and show as a matter of fact that it did them substantial harm. Under our system of jurisprudence, the presumption is that it did have that effect. Moreover, the plaintiff's position upon this point is inconsistent with his theory, that upon the evidence in the case the jury could properly find that the average of surgical ability in the profession as a body was higher than that possessed by the defendants. The verdict was based upon this proposition. But if the jury were authorized to find that fact, either from evidence given upon the stand or from their general knowledge or understanding of the profession as a whole, it necessarily follows that the same information would enable them to determine whether physicians in communities like Plymouth and Ashland had a greater degree of skill than physicians generally or a less degree. The fact is that such a finding depends largely upon the judgment of the jury, based upon their general knowledge of matters of general notoriety and repute in the vicinage from which they come. It is not true, even in theory, that a juryman's mind is an absolute blank with reference to all material matters that arise *Page 212 
in the course of a trial. 4 Wig. Ev., s. 2570; Thayer Prelim. Ev. 296-298.
The argument that the word "physicians" as used in the request is too indefinite and might include quacks, empirics, and impostors, whose evident incompetence would lower the standard sought, might have some legitimate bearing if it were found that the jury would probably give that word such an unreasonable meaning. But the phrase "physicians practicing" in a community evidently means, in this connection, physicians whose learning, experience, and practice in that community entitle them to public confidence. It does not mean all persons who assume to treat diseases or personal injuries, but only such as are ordinarily recognized as reputable physicians. Lawson v. Conaway, 37 W. Va. 159, 163.
It is further insisted that if the request stated the correct rule, the defendants are precluded from taking advantage of the erroneous ruling because one of the issues raised by the plea was whether the defendants possessed "the ordinary skill of persons of said profession." The language quoted is from the declaration, and the plea is the general issue. But it is apparent that the trial was conducted throughout upon the ground that the defendants were only bound to possess the degree of skill required by law. And the practical interpretation put upon the declaration in this respect by the court and the parties cannot be disregarded, and the professional qualifications of the defendants be determined by a technicality which substitutes error for law, because possibly the declaration, to which the defendants did not demur, stated the liability too broadly. The declaration was a general statement of facts from which it was claimed the defendants' liability legally resulted. It was not intended to contain exact statements of legal principles. The verdict must be set aside.
Exception sustained.
All concurred.
Upon the filing of the foregoing opinion, the plaintiff moved for a rehearing upon the question of liability, which was denied; but upon the question whether there should be a new trial as to the damages, further argument was invited. After such argument the following opinion was rendered.